DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/18/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-19 have been allowed.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Byung Cheol Kwak on 12/09/2021.
	Amended Abstract is as below
Abstract
A system and a method for preventing instability of a vehicle due to regenerative braking of a rear, may include a first controller configured of distributing braking torque of front and rear wheels for a deceleration level according to a basic regenerative braking distribution ratio on a regenerative brake map on the basis of a driver demand braking amount, and configured of previously reducing a rear-wheel .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Lee (US20140121870A1).
Lee discloses the control system has an HCU which distributes torque that would realize a target deceleration-acceleration value based on deceleration-acceleration information given to an ISG and a motor system so as to control driving torque and regenerative braking torque. In response to a driving demand, the HCU determines the target acceleration, calculates entire driving torque, detects vertical load and slip of each wheel, determines a torque ratio which would have a maximum efficiency point from a given efficiency map, and distributes torque to the ISG and motor system.
In regards to claim 1, Lee either individually or in combination with other prior art fails to teach or render obvious  a first controller configured of distributing braking torque of a front wheel and the rear wheel of the vehicle for a deceleration level according to a basic regenerative braking distribution ratio on a regenerative brake map on a basis of a driver demand braking amount, and configured of previously reducing a rear-wheel regenerative braking torque of the rear wheel to a first reference value or less than the first reference value in an adjustment section between a first deceleration and a second deceleration; and a second controller connected to the first controller and configured of further reducing the rear-wheel regenerative braking torque to transmit a control signal of the reduced rear-wheel regenerative braking torque to the first controller, upon determining that a rear-wheel slip value generated in the rear wheel 
In regards to claim 10, Lee either individually or in combination with other prior art fails to teach or render obvious   distributing, by the first controller, braking torque of a front wheel and the rear wheel of the vehicle for a deceleration level according to a basic regenerative braking distribution ratio on a regenerative brake map on a basis of a driver demand braking amount (DMD), and previously reducing a rear-wheel regenerative braking torque of the rear wheel to a first reference value or less than the first reference value in an adjustment section between a first deceleration and a second deceleration; and 20 DB1/ 116119472v1further reducing, by the second controller, the rear-wheel regenerative braking torque to transmit a control signal of the reduced rear-wheel regenerative braking torque to the first controller, upon determining that a rear-wheel slip value generated in the rear wheel is greater than a reference slip value according to vehicle driving information during braking of the vehicle.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662